Morphy, J.
This is an action brought against R. Cushman, as endorser of a promissory note for $ 1005, made payable at the office of discount and deposit of the Union Bank of Louisiana, at Avoyelles. There was a judgment below in favor of the plaintiffs, and he has appealed. It is contended, on the part of the appellant, that there is no evidence of a demand having been made at the place of payment indicated in the note sued on. The notary states, in his protest, that he went to the office of discount and deposit of the branch of the Union Bank of Louisiana at Hydropolis, and there presented the note to Luden D. Coco, the cashier of the aforesaid Branch Bank, where the same is made payable, and demanded of him payment thereof, &c. The protest is headed “ State of Louisiana, parish of Avoyelles,” and the notary states, that he is a notary in and for the said parish. Independent of any knowledge of our own, we are authorized to conclude, from this instrument, that Hydropolis is a village within the parish of Avoyelles, and that the Avoyelles branch of the Union Bank, mentioned in the note, is located there. It is not pretended that there is any other branch of the *238Union Bank in Avoyelles than that at Hydropolis. As this court said in Poydras v. Bell, the notary’s certificate forms prima fade evidence that the demand was made at the proper place, and is, per se, sufficient, until rebutted by direct proof. 14 La. 392.

Judgment affirmed.